                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

IN RE:                                                )
                                                      )
NASHVILLE PHARMACY SERVICES, LLC                      )          Case No. 3:18-bk-08144
a/k/a NPS PHARMACY,                                   )          Chapter 11
                                                      )          Judge Marian F. Harrison
               Debtor                                 )


   DECLARATION OF CHAD GOODSON IN SUPPORT OF FIRST DAY MOTIONS



       I, Chad Goodson, hereby declare under penalty of perjury that the following statements

are true to the best of my knowledge, information and belief:

       1.      I am the Chief Financial Officer of Nashville Pharmacy Services, LLC also

known as NPS Pharmacy (“NPS” or “Debtor”).

       2.      NPS filed a voluntary petition for relief under Chapter 11 of Title 11 of the United

States Code on June 29, 2018 (the “Petition Date”), commencing the above-captioned

bankruptcy case (the “Chapter 11 Case”).

       3.      I submit this declaration in support of Debtor’s “First Day” motions in the

Chapter 11 Case. Except as otherwise indicated, all facts set forth in this declaration are based

upon my personal knowledge, my review of the relevant documents, or my opinion, based upon

my experience and knowledge of Debtor’s business operations and financial conditions. If I

were called upon to testify, I could and would testify competently to the facts set forth herein.

       4.      Part I of this declaration describes Debtor’s business and the circumstances

surrounding the filing of the Chapter 11 petition. Part II sets forth the relevant facts in support of

Debtor’s First Day Motions filed concurrently herewith.




Case 3:18-bk-08144       Doc 12     Filed 12/10/18 Entered 12/10/18 13:17:19              Desc Main
                                   Document      Page 1 of 10
I.     BACKGROUND

       A. The Chapter 11 Filing

       5.      Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, Debtor is

operating its business and managing its property as debtor-in-possession. Debtor continues to

work on all existing contract on an uninterrupted basis and is prepared to enter contracts for new

orders in accordance with its past ordinary business practices.

       6.      No trustee or examiner has been appointed and no official committee of creditors

or equity interest holders has yet been formed in the Chapter 11 Case.

       B. Company Background and Events Leading to Bankruptcy

       7.      Debtor is an independent specialty pharmacy company that has been in business

since 2001. On December 8, 2018 (the “Petition Date”), NPS filed a voluntary petition for relief

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). NPS continues

to operate its business and manage its properties as debtor in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.           No trustee, examiner, or statutory creditors’

committee has been appointed in this Chapter 11 Case.

       8.      Specialty pharmacy refers to distribution channels designed to handle specialty

drugs, which are pharmaceutical therapies that are used in the treatment of complex, chronic

and/or rare health conditions. Over the years, NPS has become a very important provider of

drugs used in the treatment of HIV infection. Over 90% of NPS’s customers receive treatment

for HIV infection and/or A.I.D.S. NPS works collaboratively with Nashville Cares, Chattanooga

Cares, Neighborhood Health, ETSU Infectious Diseases Clinic, Positively Living, the Tennessee

Department of Health and other organizations to provide life-saving drugs and other care to this

vulnerable population.




                                              2
Case 3:18-bk-08144       Doc 12    Filed 12/10/18 Entered 12/10/18 13:17:19           Desc Main
                                  Document      Page 2 of 10
       9.     NPS currently dispenses drugs from three locations in greater Nashville, one in

Paducah, Kentucky, and one in Johnson City on the campus of East Tennessee State University.

NPS’s total revenues exceed $100 million per year.

       10.    The profit margin for specialty pharmacies like NPS is very low, and one of the

keys to profitability is the price at which drugs can be purchased from wholesalers. For several

years prior to the fall of 2016, McKesson Corporation and its affiliates (“McKesson”) were the

wholesalers from which NPS bought most of its drugs. Starting in approximately February 2015,

McKesson raised several times the price at which it would sell drugs to NPS. Over the course of

the next year and a half, these increases raised NPS’s cost of goods by more than $2.0 million.

McKesson also indicated in 2016 that it was going to shorten significantly the 47 day payment

terms historically given to NPS. McKesson demanded that this period be reduced to 17 days.

Because of the large volume of drugs purchased by NPS, this reduction in terms would have

required a lump sum payment to McKesson in excess of $8.0 million, and NPS did not have the

ability to make this payment.

       11.    In the fall of 2016, NPS stopped purchasing drugs from McKesson and entered

into a new contract with H.D. Smith, LLC. The new contract enabled NPS to purchase drugs at

more favorable prices, but NPS still owes McKesson more than $14.0 million for drugs

purchased prior to the termination of the parties’ relationship. Since the fall of 2016, NPS has

made several offers to McKesson regarding ways to deal with this debt, but none has been

accepted by McKesson.

       12.    NPS’s business stabilized after it started purchasing most of its drugs from H.D.

Smith, LLC, but the existence of the McKesson debt has precluded NPS from being able to




                                             3
Case 3:18-bk-08144      Doc 12    Filed 12/10/18 Entered 12/10/18 13:17:19           Desc Main
                                 Document      Page 3 of 10
refinance its secured debt owed to Pinnacle Bank and has prevented NPS from entering into any

strategic transactions.

       13.       NPS filed this bankruptcy case with the goal of reorganizing so that it can

continue to provide life-saving drugs to its customers suffering from HIV infections and other

chronic medical conditions.

II.    FIRST DAY MOTIONS AND APPLICATIONS

       14.       Along with Debtor’s petition, Debtor filed certain motions for expedited relief

(the “First Day Motions”).

       15.       Generally speaking, the relief requested in the First Day Motions is necessary to

facilitate continuation of Debtor’s operations and services with little or no disruption. I believe

that an expedited resolution of the issues raised in the First Day Motions is crucial to the success

of Debtor’s bankruptcy case and restoration of Debtor’s normal business operations.

       16.       Specific factual information in support of each of the First Day Motions is

provided below as well as in the various applications and motions.

       A. Prepetition Wages Motion

       17.       Debtor has filed an expedited motion requesting entry of an order authorizing

payment of prepetition compensation, employee reimbursements, withholding taxes, and

authorizing the continuation of all employee benefit plans, none of which payments will be in

excess of the Bankruptcy Code’s priority amount.

       18.       Debtor currently employees approximately 40 individuals. These employees are

paid biweekly.

       19.       All employees are critical to Debtor’s business. Debtor needs all employees in

order to continue its business and generate revenue. Uninterrupted payroll and benefits are

critical to keeping Debtor’s employees, and thus critical to Debtor’s business.


                                               4
Case 3:18-bk-08144        Doc 12    Filed 12/10/18 Entered 12/10/18 13:17:19            Desc Main
                                   Document      Page 4 of 10
       20.     NPS runs payroll every other Friday, and employees are paid one week in arrears.

The first pay date after the Petition Date will be Friday, December 21, 2018 and it will be for the

period from December 2 through 15.

       21.     NPS’s total payroll to non-owner employees every two weeks is approximately

$115,000.

       22.     Included in payroll are certain benefits and reimbursements that NPS provides the

employees, including: paid time off and other business expense reimbursements.

       23.     Debtor provides the employees with retirement and insurance benefits including,

without limitation: a 3% matching contribution to a simple IRA retirement savings plan; paying a

portion of the employee’s health insurance, and a quarterly contribution to any employee’s

Health Savings Account (collectively “Benefits”).        Debtor also administers certain other

insurance plans that are paid for by the employees.

       24.     Debtor withholds required federal and state employment withholding taxes.

Debtor pays these taxes on a regular basis to taxing authorities, along with Debtor’s share of

employment taxes, including without limitation unemployment taxes, social security taxes, and

other payroll taxes.

       25.     Debtor has pre-petition withholding obligations with regard to the afore-

mentioned benefits and taxes for employees. Debtor may also have had obligations as of the

Petition Date for COBRA payments, and withholdings for garnishments and child support

obligations.

       26.     The total amount owed for prepetition wages, expense reimbursements, and

benefits does not exceed $12,850 for any employee of Debtor.




                                              5
Case 3:18-bk-08144       Doc 12    Filed 12/10/18 Entered 12/10/18 13:17:19            Desc Main
                                  Document      Page 5 of 10
       27.     Debtor seeks authorization to pay the fall prepetition expenses owed to employees

(the “Employee Expenses”) and payment of all on-going salary and Benefits as and when they

become payable, including the following:

              (1)     Wages, including paid time off, along with all federal, state and local
       payroll-related taxes, deductions and withholdings pertaining to such wage payments
       which arose prior to the Petition Date;

              (2)    Out-of-pocket business, cell phone and travel related expenses incurred by
       the employees which arose or accrued prior to the Petition Date;

               (3)    Insurance premiums relating to prepetition periods or otherwise arising
       prepetition; and,

              (4)  Payments to benefit plans or other third parties on account of deductions
       made from employees’ Wages.

       28.     The employees are indispensable to Debtor’s ongoing operations, and are

necessary for continued generation of revenues and the administration and success of Debtor’s

bankruptcy case.

       29.     Payment of the Employee Expenses will not prejudice other creditors in these

proceedings. Payment will ensure continued, uninterrupted operation of the Debtor’s business

and will contribute to the value of Debtor’s estate and help to ensure the success of the Debtor’s

efforts in seeking Chapter 11 relief.

       B. Additional Debtor Representative

       30.     Debtor has filed a motion to designate me as an additional person to act on behalf

of the debtor and its estate in connection with this bankruptcy case.

       31.     Kevin Hartman, as the Chief Executive Officer, is the only person authorized by

L.B.R. 4002-1 to perform any act required to be performed by the Debtor and to represent the

Debtor at examinations, meetings and hearings in the Chapter 11 Case.




                                               6
Case 3:18-bk-08144       Doc 12     Filed 12/10/18 Entered 12/10/18 13:17:19          Desc Main
                                   Document      Page 6 of 10
       32.     In my capacity as Chief Financial Officer of the Debtor, I am intimately involved

in the day to day operation of the Debtor, and I am capable of representing the Debtor in the

Chapter 11 Case, and it is appropriate that I be authorized to do so given the many financial

issues that arise in a bankruptcy case.

       33.     Permitting me, in addition to Kevin Hartman, to sign the statement and schedules,

testify at the meeting of creditors, attend meetings and hearings relative to this Chapter 11 Case,

and perform any other obligations required by the Bankruptcy Code and Rules or the U.S.

Trustee’s guidelines will be to the benefit of the Debtor, its creditors, and the U.S. Trustee.

       C. Cash Collateral Motion

       34.     Debtor intends to continue its business operations to maintain the value of its

business, and use of the Debtor’s accounts receivable and existing cash is critical to the ongoing

operation of the Debtor’s business and this Chapter 11 Case.

       35.     Debtor has immediate cash needs pending a final hearing on the Cash Collateral

Motion, as it needs to pay for on-going labor and supplies, such as drugs purchased from H.D.

Smith Company. Any delay could have serious consequences for Debtor’s on-going business

operation. Debtors’ reorganization efforts require approval of the proposed Cash Collateral

Motion, on an interim basis, to avoid immediate and irreparable harm to Debtor’s estate, which

will occur if this Motion is not granted. Without the immediate use of the proposed Cash

Collateral Motion, Debtor could well be unable to continue operations.                 Debtor must

immediately pay for employees, inventory, and amounts owed to its key customers and must take

other action necessary to maximize the value of Debtor’s assets.

       36.     It is critical that Debtor maintains the confidence of employees, suppliers, and

customers in the Debtor’s ability to meet their obligations while reorganizing its business.

Continued cash availability is essential to the Debtor’s ability to achieve this important aim. The


                                               7
Case 3:18-bk-08144       Doc 12     Filed 12/10/18 Entered 12/10/18 13:17:19              Desc Main
                                   Document      Page 7 of 10
denial of use of Cash Collateral for these purposes would result in the immediate shut-down of

the Debtor’s operations, irreparably damaging the Debtor’s ability to maximize the value of its

business and its assets and causing substantial prejudice to the Debtor’s estate, its creditors, and

other parties-in-interest.

        37.     The budget attached to the Cash Collateral Motion has been prepared after

consultation with Debtor’s financial advisors. To the best of my knowledge, the budget is a

reasonable and appropriate estimate of the amounts that will be received and paid in the ordinary

course of this bankruptcy case during the first 6 weeks of this case.        Debtor needs to have

flexibility to spend up to 115% of the budget amounts because the amount of inventory that must

be purchased each week depends on customer orders, which vary and cannot be predicted with

precision.

        38.     Although several creditors have filed UCC-1 financing statements asserting a lien

in some or all of Debtor’s Cash Collateral, Debtor asserts that Pinnacle Bank (“Pinnacle”) is the

only creditor having a valid lien in Debtor’s cash collateral. Pinnacle filed its initial financing

statement on June 17, 2009, asserting a security interest in the Debtor’s accounts and inventory.

Pinnacle filed on April 7, 2017 a continuation statement reflecting its on-going security interest.

Pinnacle has provided a working capital loan to NPS for many years and asserts that Debtor

currently owes it approximately $3.5 million. NPS believes that Pinnacle has a perfected, first

position security interest in Debtor’s inventory and receivables and the proceeds therefrom.

        39.     At all times during the course of this case, the value of the collateral securing

NPS’s debt to Pinnacle will greatly exceed the amount owed. In addition to cash in its accounts,

Debtor had as of the Petition Date accounts receivable in excess of $6.0 million. In addition to

accounts receivable, Debtor maintained as of the petition date inventory having a value of more




                                                  8
Case 3:18-bk-08144           Doc 12    Filed 12/10/18 Entered 12/10/18 13:17:19         Desc Main
                                      Document      Page 8 of 10
than $2.0 million. Each sale of inventory to a customer generates a new account receivable. As

inventory is sold, it is replenished by new purchases from H.D. Smith.

       D. Statement and Schedules

       40.     Debtor has filed an emergency motion requesting additional time within which to

file the required statements and schedules.

       41.     The Debtor has not had sufficient time to assemble all of the requisite financial

data and other information required by the statements and schedules. To prepare this

information, the Debtor must thoroughly examine its books, records and documents. The

collection and review of this information will require substantial time and effort.

       42.     The Debtor’s employees have been, and will continue to be, very busy performing

work related to Debtor’s ongoing business operation, as well as performing new duties

necessitated by the filing of this Chapter 11 Case.

       43.     The volume of work required to be done by these employees in the immediate

future warrants in favor of the Debtor’s request for an extension of time to file statements and

schedules. Additionally, the granting of an extension will aid the Debtor in filing complete and

accurate schedules, thereby benefiting all parties in interest in this Chapter 11 Case.

       44.     The Debtor has already begun compiling the necessary information to complete

the schedules as soon as possible. The Debtor and its professionals are currently in the process

of reviewing information in connection with the preparation of the schedules. The Debtor

expects to be able to complete this process on or before the extended deadline proposed herein,

which is thirty (30) days after the Petition Date.

       Further Declarant sayeth not.




                                               9
Case 3:18-bk-08144       Doc 12     Filed 12/10/18 Entered 12/10/18 13:17:19              Desc Main
                                   Document      Page 9 of 10
This 10th day of December 2018.

                                              /s/ Chad Goodson
                                              Chad Goodson

                                              Respectfully submitted,

                                              /s/ Glenn B. Rose
                                              Glenn B. Rose, TN Bar No. 10598
                                              Paul G. Jennings, TN Bar No. 14367
                                              Gene L. Humphreys, TN Bar No. 21807
                                              Bass, Berry & Sims PLC
                                              150 Third Avenue South, Suite 2800
                                              Nashville, TN 37201
                                              Telephone (615) 742-6200
                                              Facsimile (615) 742-6293
                                              grose@bassberry.com
                                              pjennings@bassberry.com
                                              ghumphreys@bassberry.com

                                              and

                                              Russell E. Stair
                                              Bass, Berry & Sims PLC
                                              1700 Riverview Tower
                                              900 S. Gay Street
                                              Knoxville, TN 37902
                                              Tel: (865) 521-6200
                                              Facsimile (865) 521-6234
                                              rstair@bassberry.com

                                              Proposed Counsel for Debtor
24984642.2




                                           10
Case 3:18-bk-08144    Doc 12    Filed 12/10/18 Entered 12/10/18 13:17:19    Desc Main
                               Document     Page 10 of 10
